Citation Nr: 1116838	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  07-06 272A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to payment of Dependency and Indemnity Compensation (DIC) at a higher rate, under 38 U.S.C.A. § 1311(a)(3).


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran had recognized active service in the Regular Philippine Army from December 1941 to August 1942 and from August 1945 to June 1946.  He was in Prisoner of War (POW) status from April 1942 to August 1942.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2006 decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

On her March 2007 VA Form 9, the appellant requested a Board hearing.  However, in February 2010, she submitted correspondence indicating she wished to cancel the hearing.  Under 38 C.F.R. § 20.704(e), a request for hearing may be withdrawn by an appellant at any time before the hearing.  Thus, the Board will proceed with appellate review.   

In a February 2007 VA Form 21-4138, the appellant stated she wanted to file a claim for special allowances under 38 U.S.C.A. § 1311(a)(2).  Thus, the issue of entitlement to a higher DIC payment under 38 U.S.C.A. § 1311(a)(2) has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's death certificate shows that he died in August 2005.  

2.  The appellant was granted DIC based upon service connection for the cause of the Veteran's death by rating action of December 2005.


CONCLUSION OF LAW

The criteria for a DIC rate based on the Veteran's military pay grade, under 38 U.S.C.A. § 1311(a)(3), have not been met.  38 U.S.C.A. §§ 1311, 1318 (West 2002 & Supp. 2010); 38 C.F.R. § 3.22 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Congress, in enacting the statute, noted the importance of balancing the duty to assist with "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Where the law, and not the evidence, is dispositive of a claim, the VCAA is not applicable.  Id. (VCAA not applicable to a claim for non-service-connected pension when the claimant did not serve on active duty during a period of war, as required by law).  The Court has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty-to-assist nor the duty-to-notify provisions of the VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also VAOPGCPREC 5-2004 (June 23, 2004).

Because the law is dispositive in the instant appeal, the Board finds that the provisions of the VCAA are not applicable to this appellant's claim.  Nonetheless, we do note that the February 2007 Statement of the Case (SOC) included the laws and regulations pertaining to entitlement to a higher DIC rate.  The appellant submitted various statements subsequent to receiving the SOC, and has not identified any additional pertinent evidence which should have been obtained.  

The Board concludes that no further notification or development of evidence is required.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Entitlement to a Higher DIC Rate

Applicable law and regulations provide that the VA will pay DIC benefits to the surviving spouse of a deceased veteran who was in receipt of, or entitled to receive compensation, at the time of his death, for service-connected disability which was rated totally disabling if the disability was continuously rated totally disabling for a period of 10 or more years immediately preceding death; was rated by VA as totally disabling continuously since the veteran's release from active duty and for at least five years immediately preceding death; or was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death, if the veteran was a former prisoner of war who died after September 30, 1999.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.

The rate of DIC payments is determined under 38 U.S.C.A. § 1311.  Under 38 U.S.C.A. § 1311(a)(3), in the case of DIC paid to a surviving spouse that is predicated on the death of a veteran before January 1, 1993, the monthly rate of such compensation shall be the amount based on the military pay grade of such veteran, if the amount is greater than the total amount determined with respect to that veteran under paragraphs (1) and (2).  

In this case, the appellant was awarded DIC benefits at the half-dollar rate in January 2006.  She subsequently contended she was entitled to the full-dollar rate based on her maintaining residence in the United States.  Consequently, the RO granted the full-dollar rate of DIC in March 2006.  See 38 C.F.R. § 3.42 (d).  Thus, the appellant was awarded $993.00 effective from September 1, 2005, and $1,033.00 effective from December 1, 2005 (based on a legislative increase).  

The appellant contends that she is entitled to a higher DIC rate under 38 U.S.C.A. § 1311(a)(3), based on the Veteran's rank in service.  Specifically, she contends that she is entitled to the rate of pay grade O-10 as of December 1, 2005, since the Veteran was a sergeant during service.  (The Board notes that the O-10 rank in the U.S. Army is a 4-star general officer, well above the Veteran's pay grade.)

However, as above, 38 U.S.C.A. § 1311(a)(3) only provides such a higher DIC payment if the Veteran had died prior to January 1, 1993.  In this case, a death certificate shows that the Veteran died on August [redacted], 2005.  Thus, the appellant is not entitled to a DIC rate based on her husband's rank under 38 U.S.C.A. § 1311(a)(3), and the claim must be denied as a matter of law.  

The Board sympathizes with the appellant's loss of her husband and her financial difficulties.  However, sympathetic though we may be, the Board is bound by the law and is without authority to grant benefits, even on what might be asserted as an equitable basis, where it is contrary to law.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  While the Board regrets that the outcome to the appellant is not favorable, the claim must necessarily be denied as a matter of law.



ORDER

Entitlement to a higher rate of Dependency and Indemnity Compensation under 38 U.S.C.A. § 1311(a)(3) is denied.



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


